Matter of Lee v People of the State of New York (2015 NY Slip Op 03950)





Matter of Lee v People of the State of New York


2015 NY Slip Op 03950


Decided on May 7, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 7, 2015

Friedman, J.P., Acosta, Richter, Gische, JJ.


15059 428/74 1163/74

[*1] In re James Melvin Lee, [M-1285] Petitioner,
vPeople of the State of New York, et al., Respondents.


James Melvin Lee, petitioner pro se.
Cyrus R. Vance, Jr., District Attorney, New York (Ryan Gee of counsel), for People of the State of New York, respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
ENTERED: MAY 7, 2015
CLERK